O’Connor, P. J., dissenting: In my opinion the decree sustaining the demurrer and dismissing the bill should be. affirmed. Complainant in her bill alleges that “if she re-establishes her business under her trade name of ‘Minton’ which ..she may do,, that the unauthorized ,use of her name by the defendants will cause confusion and loss of business to, the complainant.” This allegation is substantially stated in the majority opinion but about a page further on in the opinion, after stating that the time for which complainant granted defendants the right to use the name “Minton” has expired, it.is said: “and that she now desires to resume her right in reference to thé use of her name in that business.” There is no such allegation in the bill. If there were, a different question would be presented for our decision. Nowhere is there any allegation that complainant intends to again go into the millinery business. The most that can be said is that she may some time in the future desire to-do so. Nor is there any allegation that defendants are conducting their business dishonestly or that they are- doing anything that would in any way injure complainant’s reputation or character, or injure or damage her financially or otherwise. A case almost in point is Goldman v. Bootman, 167 N. Y. S. 196, where it was said that a temporary injunction restraining the violation of an agreement by the seller of a business not to engage in the same business would be denied where the buyer had abandoned the business purchased from the defendant. In that case a temporary injunction was issued restraining the defendant from engaging in the refrigerator or warehouse business within a radius of 25 miles of the city hall in New York City. The defendant was formerly engaged in that business and sold out to the plaintiff, stipulating not to engage in that business within 25 miles of the city hall. . Thereafter, the • defendant accepted a position as managing clerk for the Standard Cold Storage Company within the prohibited area. The court said: “We are of opinion that this injunction should not have been granted, for the reason that the plaintiff has abandoned this business. Not only has he abandoned it, but his only claim to possible injury lies in his allegation that he ‘intends to resume the business as soon as he conveniently can.’ If he were now engaged in the business thus purchased, or even if he should resume the business, notwithstanding a temporary abandonment, he would apparently have the right to enjoin the defendant from acting contrary to his covenant. In view of his abandonment of the business, however, no harm can come to him by the act of the defendant in engaging therein.” In this ease complainant has abandoned the millinery business, and her one allegation of damages is “that if she re-establishes her business under her trade name of ‘Minton’ which she may. do, that'the unauthorized use of her name by the defendants will cause confusion and loss of business to the complainant.” It will be noted she does not allege she is going to enter again into business but may do so if she so desires at some indefinite time in the future. When that- time arrives, as was said in the Goldman case, supra (167 N. Y. S. 196), it will be time to consider her contention that the defendants be enjoined. Moreover, complainant alleges in her bill that she gave the ..defendants the right to use her name to January ,1, 1933, but there is no allegation that the defendants agreed not to use the name after -that time. (See Pfaudler case, 186 N. Y. S. 725.) Complainant’s bill does not involve the question of unfair competition as said in the case of N. L. Pierce Nat. Detective Agency v. Pierce Detective Agency, 217 Ala. 594, 117 So. 191-193, where the question involved was somewhat similar to the question in the case before us. The court said: “To grant an injunction under these conditions would merely injure respondent and the public without any compensating advantage to complainant. No monopoly of the name can be claimed where there is no competing business to be protected. ’ ’